Citation Nr: 0009228	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1959 to 
January 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected bilateral hearing loss is 
currently manifested by an average pure tone decibel (dB) 
loss of 58.8dB in the right ear with 88 percent speech 
discrimination and 56.3dB in the left ear with 86 percent 
speech discrimination.

CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the zero percent evaluation 
assigned his service-connected bilateral hearing loss does 
not reflect adequately the severity of his hearing 
impairment.  He asserts that the evaluation should be 
increased.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant's bilateral hearing loss is rated under 
Diagnostic Code 6100.  38 C.F.R. § 4.85 (1999).  During the 
pendency of this appeal, regulatory changes amended the VA 
rating schedule, 38 C.F.R. § Part 4 (1999), including the 
rating criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran, unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, in this case, the Board must evaluate the 
appellant's claim for an increased rating prior to June 10, 
1999, under the old criteria and must evaluate his claim for 
an increased rating from June 10, 1999, under both the old 
and newly revised regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The Board notes that VARO has not had the opportunity to 
consider the appellant's claim in light of the newly revised 
regulations and the appellant has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, the Board notes that the amended regulations did not 
result in any substantive changes, but merely provided 
explanatory comments; essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation). Accordingly, 
in this case, neither the old or the new rating criteria can 
be more favorable to the appellant's claim as the criteria 
are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. §§ 4.85 and 
4.87(1999).  Under these criteria, evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. §§ 4.85 and 4.87 
(1999), as amended by 64 Fed. Reg. 25202-25210 (May 11, 
1999).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1999).

In the present case, recent VA audiometric examination in 
March 1998 revealed an average pure tone decibel (dB) loss of 
58.8dB in the right ear with 88 percent speech recognition 
ability, and 56.3dB in the left ear with 86 percent speech 
recognition ability.  The Board observes that, in evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the case at hand, the audiometric findings 
obtained are consistent with level III hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. §§ 
3.383, 4.14 (1999).  Diagnostic  code 6100, Table VII, 
provides a noncompensable rating for this level of hearing 
disability.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VII (1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 57-58 
(1990).


ORDER

A compensable rating for hearing loss is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

